
	

114 HR 70 IH: Deficit Reduction, Job Creation, and Energy Security Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior and the Secretary of Commerce, acting through the National
			 Oceanic and Atmospheric Administration, to initiate immediate action to
			 create jobs in America, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Deficit Reduction, Job Creation, and Energy Security Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—Deficit Reduction Energy Security
					Sec. 101. Deficit Reduction Acreage.
					Sec. 102. Deficit Reduction Energy Security Fund and Coastal and Ocean Sustainability and Health
			 Fund.
					Sec. 103. Coastal and Ocean Disaster Grant Program.
					Sec. 104. National Grant Program for Coastal and Ocean Sustainability and Health.
					Sec. 105. Eligible uses of grants.
					Sec. 106. Grant application.
					Title II—Timely issuance of offshore oil and gas leases
					Sec. 201. Reinstatement of offshore oil and gas leases.
					Sec. 202. Effective and efficient environmental review.
					Title III—Office of Energy Employment and Training and Office of Minority and Women Inclusion
					Sec. 301. Establishment of Office of Energy Employment and Training.
					Sec. 302. Office of Minority and Women Inclusion.
					Title IV—Miscellaneous provisions
					Sec. 401. Reporting.
			2.FindingsThe Congress finds and declares the following:
			(1)The Nation is currently experiencing a national employment emergency, and urgent action is needed
			 to put Americans back to work in well-paid, long-term jobs.
			(2)The Federal Government distributed over $10,000,000,000 to Federal, State, and Indian accounts from
			 energy production during fiscal year 2009, primarily from oil and natural
			 gas production.
			(3)The domestic oil and natural gas industry is responsible for approximately 9.2 million jobs.
			(4)The approximately 43 million leased Outer Continental Shelf acres currently account for about 15
			 percent of America’s domestic natural gas production and about 27 percent
			 of America’s domestic oil production.
			(5)The leasing of these domestic offshore areas for oil and natural gas development provides
			 significant economic benefits to the Federal Government, as well as to
			 States and localities, through the creation and sustenance of jobs and
			 domestic product.
			(6)The Department of the Interior’s Bureau of Ocean Energy Management currently has authorities under
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and related
			 laws that can be effectively utilized to create jobs and revitalize the
			 Nation’s economy.
			(7)Effective and expedited development of Gulf of Mexico oil and natural gas resources could generate
			 thousands of new jobs, many of which could be created almost immediately.
			(8)The coastal regions of the United States have high productivity and contribute approximately 50
			 percent of the gross domestic product of the United States.
			(9)The economies and social structure of many communities are dependent on resources from ocean,
			 coastal, and Great Lakes ecosystems.
			(10)Supporting science, research, monitoring, modeling, forecasting, exploration, and assessment will
			 continue to improve our understanding of the ocean, coastal, and Great
			 Lakes ecosystems as well as their long-term economic sustainability.
			(11)Safeguarding these ecosystems is crucial to protecting the environment and waters of the United
			 States.
			(12)The growth of our energy domestic resources is vital to America’s national security.
			3.PurposesThe purposes of this Act are the following:
			(1)Require the Secretary of the Interior to utilize its authorities regarding the leasing and
			 development of offshore oil and gas resources to accelerate job creation
			 and economic revitalization to the fullest extent practicable, taking into
			 account the Department of the Interior’s responsibilities regarding
			 conservation, safety, and protection of the environment.
			(2)Promote expansion of domestic employment opportunities.
			(3)Respond to the Nation’s increased need for domestic oil and natural gas resources.
			(4)Support the utilization of the Outer Continental Shelf for oil and gas production and transmission.
			(5)Protect, conserve, restore, and understand the oceans, coasts, and Great Lakes of the United
			 States, ensuring present and future generations will benefit from the full
			 range of ecological, economic, educational, social, cultural, nutritional,
			 and recreational opportunities and services those resources are capable of
			 providing.
			(6)Confirm and ensure the validity of appropriate oil and gas leases issued under the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012.
			(7)Ensure the continued leasing of Outer Continental Shelf areas pursuant to the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012.
			4.DefinitionsIn this Act:
			(1)The term Act means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
			(2)The term coastal State has the same meaning that the term coastal state has in the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
			(3)The term DRES Fund means the Deficit Reduction Energy Security Fund.
			(4)The term COSH Fund means the Coastal and Ocean Sustainability and Health Fund established by section 102.
			(5)The term program means a Final Outer Continental Shelf Oil and Gas Leasing Program issued under section 18 of the
			 Act (43 U.S.C. 1344).
			(6)The term Secretary means the Secretary of Commerce, acting through the National Oceanic and Atmospheric
			 Administration.
			(7)Other terms shall have the same meaning such terms have under the Act.
			IDeficit Reduction Energy Security
			101.Deficit Reduction Acreage
				(a)In generalThe Secretary of the Interior shall, during the period covered by the Proposed Outer Continental
			 Shelf Oil and Gas Leasing Program for 2012–2017 issued by the Department
			 of the Interior, and in addition to the acreage proposed to be leased
			 under such program, conduct oil and gas lease sales under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) for additional
			 acreage of the outer Continental Shelf (as that term is used in that Act)
			 that total 10 percent of the acreage proposed to be leased under such
			 program. The acreage for which lease sales are required under this section
			 shall be known as the Deficit Reduction Acreage.
				(b)Annual requirementIn each year in such period, the Secretary shall lease 20 percent of the Deficit Reduction Acreage.
				102.Deficit Reduction Energy Security Fund and Coastal and Ocean Sustainability and Health Fund
				(a)Deficit Reduction Energy Security Fund
					(1)In generalThere is hereby established in the Treasury a separate account to be known as the Deficit Reduction
			 Energy Security Fund, consisting of such amounts as may be appropriated or
			 credited to it.
					(2)Deposit of Deficit Reduction Acreage lease revenues
						(A)In generalExcept as provided in subparagraph (C), all rentals, royalties, bonus bids, and other sums due and
			 payable to the United States under Deficit Reduction Acreage lease sales
			 during the 15-fiscal-year period beginning with the first fiscal year in
			 which such sums are received by the United States shall be deposited in
			 the DRES fund.
						(B)Holding of oil and gas revenuesAny amount deposited into the DRES Fund under subparagraph (A)—
							(i)shall remain in DRES Fund and be invested in accordance with paragraph (2) until the end of the
			 second full fiscal year after the amount is deposited into the DRES Fund;
			 and
							(ii)upon the end of such fiscal year, shall be transferred to the general fund and applied solely to
			 reduce the annual Federal budget deficit.
							(C)Payments to States not affectedThis Act shall not affect any requirement under other law to pay to States amounts received by the
			 United States as such royalties, bonus bids, and other sums due and
			 payable to the United States.
						(3)Investment
						(A)In generalAmounts in the DRES Fund shall be invested by the Secretary of the Treasury in accordance with
			 section 9602 of the Internal Revenue Code of 1986.
						(B)Inclusion of interest in DRES FundAll interest earned on, and the proceeds from the sale or redemption of, any obligations held in
			 the DRES Fund—
							(i)shall be credited to and form part of the DRES Fund; and
							(ii)shall remain in the DRES Fund until transferred under paragraph (5), without regard to paragraph
			 (2)(B)(ii).
							(4)Availability of proceeds of depositsAmounts credited to the DRES Fund under paragraph (3)(B) in excess of the amounts deposited into
			 the DRES Fund under paragraph (2) shall—
						(A)be available for expenditure, without further appropriation, solely for the purpose of and
			 activities eligible under this Act; and
						(B)remain available until expended, without fiscal year limitation.
						(5)Transfer of interest to Coastal and Ocean Sustainability and Health FundUpon the transfer of an amount under paragraph (2)(B)(ii), the interest earned on such amount shall
			 be transferred to the Coastal and Ocean Sustainability and Health Fund
			 established under subsection (b).
					(b)Coastal and Ocean Sustainability and Health Fund
					(1)In generalThere is hereby established in the Treasury a separate account to be known as the Coastal and Ocean
			 Sustainability and Health Fund, consisting of such amounts of interest as
			 are transferred to it under subsection (a)(5).
					(2)AvailabilityOf the amounts transferred to the COSH Fund under subsection (a)(5) each fiscal year—
						(A)not more than 5 percent shall be available to the Secretary of Commerce to administer this title;
			 and
						(B)the remainder shall be available to the Secretary of Commerce until expended and without fiscal
			 year limitation, for use for—
							(i)the Coastal and Ocean Disaster Grant Program under section 102; and
							(ii)the National Grant Program under section 103.
							(3)Allocation of funding for grant programsOf amounts available under paragraph (2)(B), the Secretary of Commerce shall allocate—
						(A)40 percent for the Coastal and Ocean Disaster Grant Program under section 103, of which—
							(i)50 percent shall be allocated equally among impacted coastal States;
							(ii)20 percent shall be allocated based on intensity of impact of disasters on impacted coastal States;
							(iii)15 percent shall be allocated based on tidal shorelines of impacted coastal States; and
							(iv)15 percent of the funds shall be allocated based on the coastal population of impacted coastal
			 States.
							(B)Sixty percent for the National Grant Program for Coastal and Ocean Sustainability and Health under
			 section 104, of which—
							(i)50 percent shall be allocated to coastal States;
							(ii)50 percent shall be allocated to any State, local, territory, and tribal governments, institutions
			 of higher learning, and non-profit and for-profit organizations that may
			 receive and expend Federal funds as legal entities; and
							(iii)no more than 10 percent of the total amount of funds available shall be allocated to a single State
			 or entity in a fiscal year.
							(c)General administrative charges prohibitedGrants issued under this Act shall not be subject to a general administrative charge.
				(d)Redeposit of unused fundsAny funds provided as a grant under this title that are not used by the grantee by the end of the
			 fiscal year following the first fiscal year for which they were allocated
			 shall be redeposited into the COSH Fund and be reallocated in accordance
			 with this section.
				103.Coastal and Ocean Disaster Grant Program
				(a)In generalThe Secretary of Commerce shall use amounts allocated under section 102(b)(2)(B)(i) to make grants
			 to coastal States and Indian tribes impacted by coastal or ocean disasters
			 for the purposes of restoring, mitigating, monitoring, or otherwise
			 managing coastal and ocean natural resources impacted by such disasters.
				(b)Eligibility
					(1)First 5 yearsDuring the 5-fiscal year period beginning with the first fiscal year for which amounts are
			 available for grants under this section, a coastal State or Indian tribe
			 shall be eligible for a grant under this section only if—
						(A)it is one of the States of Texas, Louisiana, Mississippi, Alabama, and Florida, or an Indian tribe
			 in such State; or
						(B)it is determined by the Secretary, in that period, to be a coastal State that has been impacted by
			 a coastal or ocean disaster.
						(2)After first 5 yearsAfter the end of such 5-fiscal-year period, if the Secretary determines for a fiscal year that
			 there is no coastal State that has been so impacted, the amount allocated
			 for that fiscal year for grants under this section shall be added to the
			 amounts allocated for that fiscal year under section 102(b)(2)(B)(ii) for
			 the National Grant Program for Coastal and Ocean Sustainability and
			 Health.
					(3)LimitationA coastal State or Indian tribe shall not be eligible for a grant under this section if it is
			 receiving assistance under another Federal law for an activity described
			 in section 105(b) conducted for a purpose referred to in subsection (a).
					104.National Grant Program for Coastal and Ocean Sustainability and Health
				(a)In generalThe Secretary of Commerce shall use amounts allocated under section 102(b)(2)(B)(ii) (including
			 amounts added under section 103(b)(2)) to make grants to coastal States
			 that are eligible under subsection (b).
				(b)EligibilityTo be eligible for a grant under this section, a person—
					(1)must be—
						(A)a coastal State that has a management program approved by the Secretary under section 306 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1455); or
						(B)a State, local, territory, or tribal government, institution of higher learning, or nonprofit or
			 and for-profit organization that may receive and expend Federal funds as a
			 legal entity; and
						(2)must submit to the Secretary a multiyear plan for use of the grant that—
						(A)specifies how the grant funds will be allocated;
						(B)is sufficiently flexible to allow the coastal State to respond to emerging needs; and
						(C)is approved by the Secretary.
						105.Eligible uses of grants
				(a)In generalAmounts provided as a grant under this title shall be used for activities described in subsection
			 (b) that are intended to restore, protect, maintain, manage, or understand
			 marine resources and their habitats and resources in coastal and ocean
			 waters, including baseline scientific research and other activities
			 carried out in coordination with Federal and State departments or
			 agencies, that are consistent with Federal environmental laws, and that
			 avoid environmental degradation.
				(b)Included activitiesActivities referred to in subsection (a) include—
					(1)coastal management planning and implementation under the Coastal Zone Management Act of 1972;
					(2)coastal and estuarine land protection, including the protection of the environmental integrity of
			 important coastal and estuarine areas, such as wetlands and forests, that
			 have significant conservation, recreation, ecological, historical, or
			 aesthetic values, or that are threatened by conversion to other uses;
					(3)efforts to protect and manage living marine resources, including fisheries, coral reefs, research,
			 management, and enhancement;
					(4)programs, activities, and new technology designed to improve or complement the management and
			 mission of national marine sanctuaries, marine monuments, national
			 estuarine research reserves, and marine protected areas;
					(5)mitigation, restoration, protection, and relocation of coastal communities threatened by the
			 impacts of climate change;
					(6)mitigation of the effects of offshore activities, including environmental restoration;
					(7)efforts to acquire, protect and restore coastal lands and wetlands, and to restore or prevent
			 damage to wetlands in the coastal zone, coastal estuaries, and lands,
			 life, and property in the coastal zone;
					(8)management of non-point sources of coastal and marine pollution;
					(9)long-term coastal and ocean research and education, monitoring, and natural resource management;
					(10)regional multi-State management efforts designed to manage, protect, or restore the coastal zone
			 and ocean resources; or
					(11)management and administration of authorized activities.
					106.Grant applicationA person seeking a grant under this section shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary
			 determines to be appropriate.
			IITimely issuance of offshore oil and gas leases
			201.Reinstatement of offshore oil and gas leasesSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the
			 end the following:
				
					(i)The Secretary is authorized, upon petition of a prior leaseholder, to reinstate any Expired
			 Producible Lease in the offshore Gulf of Mexico if such reinstatement
			 furthers the purposes and objectives of this Act. The Secretary shall act
			 on such petitions as soon as possible after receipt thereof, and in any
			 event, within 90 days of receipt of such petition or prior to the next
			 scheduled lease sale in which such lease would be included, whichever is
			 earlier. Any lease application pending for more than 90 days shall be
			 reported to Congress, the Secretary of the Interior, and the Assistant
			 Secretary for Land Management every 15 days until the application is acted
			 upon..
			202.Effective and efficient environmental review
				(a)Completion of analyses for lease salesThe Secretary shall, to the maximum extent practicable, complete all analyses, processes, and
			 procedures required by section 18 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1344) or under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.; referred to in this section as NEPA), in connection with exploration and development under any lease to be offered for sale under this
			 Act, prior to the annual lease sale in which such lease is first offered.
				(b)Treatment of Secretary’s actionsNotwithstanding the provisions of any other law, the Secretary’s actions, after any initial lease
			 sale, in approving and enforcing safety requirements and spill prevention
			 and response requirements in individual plans or permits shall be deemed
			 to be actions for the purpose of conserving and protecting the environment
			 that are not subject to NEPA review requirements.
				IIIOffice of Energy Employment and Training and Office of Minority and Women Inclusion
			301.Establishment of Office of Energy Employment and Training
				(a)EstablishmentThe Secretary of the Interior shall establish an Office of Energy Employment and Training, which
			 shall oversee the efforts of the Department of the Interior’s energy
			 planning, permitting, and regulatory activities to carry out the purposes,
			 objectives, and requirements of this Act.
				(b)Director
					(1)In generalThe Office shall be directed by an Assistant Secretary for Energy Employment and Training, who
			 shall report directly to the Secretary and shall be fully employed to
			 carry out the functions of the Office.
					(2)DutiesThe Assistant Secretary for Energy Employment and Training shall perform the following functions:
						(A)Develop and implement systems to track the Department’s compliance with the purposes, objectives,
			 and requirements of the Act.
						(B)Report at least quarterly to the Secretary regarding the Department’s compliance with the purposes,
			 objectives, and requirements of this Act, including but not limited to
			 specific data regarding the numbers and types of jobs created through the
			 Department’s efforts and a report on all job training programs planned or
			 in progress by the Department.
						(C)Design and recommend to the Secretary programs and policies aimed at ensuring the Department’s
			 compliance with the purposes, objectives, and requirements of this Act,
			 and oversee implementation of such programs approved by the Secretary.
						(D)Develop procedures for enforcement of the Department’s requirements and responsibilities under this
			 Act.
						(E)Support the activities of the Office of Minority and Women Inclusion and any other offices or
			 branches established by the Secretary within the Office of Energy
			 Employment and Training.
						(F)Assist the Secretary in complying with the reporting requirements of title V of this Act.
						302.Office of Minority and Women Inclusion
				(a)Office of Minority and Women Inclusion
					(1)EstablishmentThe Secretary of the Interior shall establish an Office of Minority and Women Inclusion not later
			 than 6 months after the effective date of this Act, that shall be
			 responsible for all matters of the Department of the Interior relating to
			 diversity in management, employment, and business activities.
					(2)Transfer of responsibilitiesThe Secretary of the Interior shall ensure that the responsibilities described in paragraph (1) (or
			 comparable responsibilities) that are assigned to any other office,
			 agency, or bureau of the Department on the day before the date of
			 enactment of this Act are transferred to the Office of Minority and Women
			 Inclusion.
					(3)Duties with respect to civil rights lawsThe responsibilities described in paragraph (1) do not include enforcement of statutes,
			 regulations, or Executive orders pertaining to civil rights, except each
			 Director shall coordinate with the Secretary, or the designee of the
			 Secretary, regarding the design and implementation of any remedies
			 resulting from violations of such statutes, regulations, or Executive
			 orders.
					(b)Director
					(1)In generalThe Office shall have a Director who shall be appointed by, and shall report to, the Secretary of
			 the Interior. The position of Director shall be a career reserved position
			 in the Senior Executive Service, as that position is defined in section
			 3132 of title 5, United States Code, or an equivalent designation.
					(2)DutiesThe Director shall develop standards for—
						(A)equal employment opportunity and the racial, ethnic, and gender diversity of the workforce and
			 senior management of the Department;
						(B)increased participation of minority-owned and women-owned businesses in the programs and contracts
			 of the Department, including standards for coordinating technical
			 assistance to such businesses; and
						(C)assessing the diversity policies and practices of entities regulated by the Department.
						(3)Other dutiesThe Director shall advise the Secretary of the Interior on the impact of the policies and
			 regulations of the Department on minority-owned and women-owned
			 businesses.
					(4)Rule of constructionNothing in paragraph (2)(C) may be construed to mandate any requirement on or otherwise affect the
			 lending policies and practices of any regulated entity, or to require any
			 specific action based on the findings of the assessment.
					(c)Inclusion in all levels of business activities
					(1)In generalThe Director shall develop and implement standards and procedures to ensure, to the maximum extent
			 possible, the fair inclusion and utilization of minorities, women, and
			 minority-owned and women-owned businesses in all business and activities
			 of the Department at all levels, including in procurement, insurance, and
			 all types of contracts.
					(2)ContractsThe procedures established by the Department for review and evaluation of contract proposals and
			 for hiring service providers shall include, to the extent consistent with
			 applicable law, a component that gives consideration to the diversity of
			 the applicant. Such procedure shall include a written statement, in a form
			 and with such content as the Director shall prescribe, that a contractor
			 shall ensure, to the maximum extent possible, the fair inclusion of women
			 and minorities in the workforce of the contractor and, as applicable,
			 subcontractors.
					(3)Termination
						(A)DeterminationThe standards and procedures developed and implemented under this subsection shall include a
			 procedure for the Director to make a determination whether a Department
			 contractor, and, as applicable, a subcontractor has failed to make a good
			 faith effort to include minorities and women in their workforce.
						(B)Effect of determination
							(i)Recommendation to SecretaryUpon a determination described in subparagraph (A), the Director shall make a recommendation to the
			 Secretary that the contract be terminated.
							(ii)Action by SecretaryUpon receipt of a recommendation under clause (i), the Secretary may—
								(I)terminate the contract;
								(II)make a referral to the Office of Federal Contract Compliance Programs of the Department of Labor;
			 or
								(III)take other appropriate action.
								(d)ReportsThe Secretary shall submit to Congress an annual report regarding the actions taken by the
			 Department of the Interior agency and the Office pursuant to this section,
			 which shall include—
					(1)a statement of the total amounts paid by the Department to contractors since the previous report;
					(2)the percentage of the amounts described in paragraph (1) that were paid to contractors described in
			 subsection (c)(1);
					(3)the successes achieved and challenges faced by the Department in operating minority and women
			 outreach programs;
					(4)the challenges the Department may face in hiring minority and women employees and contracting with
			 minority-owned and women-owned businesses; and
					(5)any other information, findings, conclusions, and recommendations for legislative or Department
			 action, as the Director determines appropriate.
					(e)Diversity in Department workforceThe Secretary shall take affirmative steps to seek diversity in the workforce of the Department at
			 all levels of the Department in a manner consistent with applicable law.
			 Such steps shall include—
					(1)recruiting at historically black colleges and universities, Hispanic-serving institutions, women’s
			 colleges, and colleges that typically serve majority minority populations;
					(2)sponsoring and recruiting at job fairs in urban communities;
					(3)placing employment advertisements in newspapers and magazines oriented toward minorities and women;
					(4)partnering with organizations that are focused on developing opportunities for minorities and women
			 to be placed in energy industry internships, summer employment, and
			 full-time positions;
					(5)where feasible, partnering with inner-city high schools, girls’ high schools, and high schools with
			 majority minority populations to establish or enhance financial literacy
			 programs and provide mentoring; and
					(6)any other mass media communications that the Office determines necessary.
					(f)DefinitionsFor purposes of this section, the following definitions shall apply:
					(1)MinorityThe term minority means United States citizens who are Asian Indian American, Asian Pacific American, Black
			 American, Hispanic American, or Native American.
					(2)Minority-owned businessThe term minority-owned business means a for-profit enterprise, regardless of size, physically located in the United States or its
			 trust territories, which is owned, operated, and controlled by minority
			 group members. Minority group members are United States citizens who are Asian Indian American, Asian Pacific American, Black American,
			 Hispanic American, or Native American (terminology in NMSDC categories).
			 Ownership by minority individuals means the business is at least 51
			 percent owned by such individuals or, in the case of a publicly owned
			 business, at least 51 percent of the stock is owned by one or more such
			 individuals. Further, the management and daily operations are controlled
			 by those minority group members. For purposes of NMSDC’s program, a
			 minority group member is an individual who is a United States citizen with
			 at least 1/4 or 25 percent minimum (documentation to support claim of 25 percent required from applicant) of
			 one or more of the following:
						(A)Asian Indian American, which is a United States citizen whose origins are from India, Pakistan, or
			 Bangladesh.
						(B)Asian Pacific American, which is a United States citizen whose origins are from Japan, China,
			 Indonesia, Malaysia, Taiwan, Korea, Vietnam, Laos, Cambodia, the
			 Philippines, Thailand, Samoa, Guam, the United States Trust Territories of
			 the Pacific, or the Northern Marianas.
						(C)Black American, which is a United States citizen having origins in any of the Black racial groups
			 of Africa.
						(D)Hispanic American, which is a United States citizen of true-born Hispanic heritage, from any of the
			 Spanish-speaking areas of the following regions: Mexico, Central America,
			 South America, and the Caribbean Basin only.
						(E)Native American, which is a person who is an American Indian, Eskimo, Aleut or Native Hawaiian, and
			 regarded as such by the community of which the person claims to be a part.
			 Native Americans must be documented members of a North American tribe,
			 band, or otherwise organized group of native people who are indigenous to
			 the continental United States and proof can be provided through a Native.
						(3)NMSDCThe term NMSDC means the National Minority Supplier Development Council.
					(4)OfficeThe term Office means the Office of Minority and Women Inclusion established under subsection (a).
					(5)Women-owned businessThe term women-owned business means a business that can verify through evidence documentation that 51 percent or more is
			 women-owned, managed, and controlled. The business must be open for at
			 least 6 months. The business owner must be a United States citizen or
			 legal resident alien. Evidence must indicate that—
						(A)the contribution of capital or expertise by the woman business owner is real and substantial and in
			 proportion to the interest owned;
						(B)the woman business owner directs or causes the direction of management, policy, fiscal, and
			 operational matters; and
						(C)the woman business owner has the ability to perform in the area of specialty or expertise without
			 reliance on either the finances or resources of a firm that is not owned
			 by a woman.
						IVMiscellaneous provisions
			401.ReportingWithin 12 months of the effective date of this Act and annually thereafter, the Secretary of the
			 Interior, in consultation with the Assistant Secretary for Energy
			 Employment and Training, shall submit a report to Congress on the
			 Department’s compliance with the requirements of titles III and IV,
			 including but not limited to specific information regarding the numbers
			 and types of jobs created through the Department of the Interior’s
			 efforts, the results of the Department’s efforts to enhance the quality
			 and efficiency of planning and permitting processes, and of any actions
			 taken to increase total production and to encourage production early in
			 lease terms.
			
